Citation Nr: 1016832	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to increased special monthly compensation 
(SMC) by reason of being in need of regular aid and 
attendance, including SMC based on a higher level of aid and 
attendance.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension, including secondary to service-connected 
diabetes mellitus, type II.  

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In a June 2006 
rating decision, the RO found that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
entitlement to service connection for hypertension, including 
secondary to service-connected diabetes mellitus, type II.  
In an August 2006 rating decision the RO denied the Veteran's 
claim for increased SMC by reason of being in need of regular 
aid and attendance, and in a June 2007 rating decision the RO 
denied the Veteran's claim for an evaluation in excess of 20 
percent for diabetes mellitus, type II.

The Veteran had requested a hearing before the Board.  
However, the Veteran later withdrew this request.  See 
February 2010 letter from the Veteran.

The issues of entitlement to increased SMC by reason of being 
in need of regular aid and attendance, including SMC based on 
a higher level of aid and attendance; entitlement to service 
connection for hypertension as secondary to service connected 
diabetes mellitus, type II; and an evaluation in excess of 20 
percent for diabetes mellitus, type II, being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the 
Veteran's application to reopen his claim of entitlement to 
service connection for hypertension, including secondary to 
service-connected diabetes mellitus, type II.  Although 
provided notice of this decision that same month, the Veteran 
did not perfect an appeal thereof.

2.  The evidence received since the June 2004 rating decision 
is new and material for the claim raises a reasonable 
possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's June 2004 rating decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for hypertension, including secondary to service-
connected diabetes mellitus, type II, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the June 2004 rating decision new and material 
evidence to reopen the claim for service connection of 
hypertension, including secondary to service-connected 
diabetes mellitus, type II, has been received, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims pertaining to whether new and 
material evidence has been received, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

It is pertinent to note that the U.S. Court of Appeals for 
Veterans Claims held that separate theories in support of a 
claim for a particular disability are to be adjudicated under 
one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-
51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  In this regard, the Board notes that the 
Veteran has only ever sought service connection for 
hypertension on a basis secondary to his service-connected 
diabetes mellitus, type II.  Accordingly, the claim is 
properly characterized only on this theory.

In a June 2004 rating decision, the RO denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for hypertension, including secondary to service-
connected diabetes mellitus, type II, on the grounds that new 
and material evidence had not been submitted showing that 
hypertension was attributable to or aggravated by diabetes 
mellitus, type II.  The Veteran was notified of this decision 
that same month and did not appeal it; thus it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  At the time of this rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records, up-to-date VA records, private medical records, 
statements from the Veteran and numerous VA examination 
reports.

Since the June 2004 rating decision numerous pieces of 
evidence have been received, particularly the Veteran's VA 
medical records, private medical records and statements from 
the Veteran.  The evidence shows continued treatment of 
diabetes mellitus, type II, but is largely silent on any 
relationship between hypertension and diabetes mellitus, type 
II.  

Of record, however, are two VA medical opinions, one 
pertaining to diabetes mellitus and the other to kidney 
disease.  An April 2007 opinion concludes that the Veteran's 
hypertension was more likely than not essential hypertension, 
and that chronic renal disease was at least as likely as not 
secondary to essential hypertension.  See April 2007 report 
of VA diabetes examination.  In contrast, a June 2008 opinion 
finds that it was more likely than not that the Veteran's 
kidney disease was due to diabetes mellitus, although a 
recent renal flow study showed no renal vascular disease.  
See June 2008 report of VA genitourinary examination.  The 
fact that one medical opinion attributes hypertension to 
renal disease and that the other attributes renal disease to 
diabetes mellitus, suggests that hypertension may also be 
related to diabetes mellitus, in the same way that kidney 
disease is related thereto.  Accordingly, as this evidence is 
new and relates to an unestablished fact necessary to 
substantiate the claim, it is thus new and material and 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim is reopened and the underlying claim for 
service connection of hypertension as secondary to type II 
diabetes mellitus is addressed in the remand section below. 


ORDER

New and material evidence to reopen the claim for service 
connection of hypertension, including secondary to service-
connected diabetes mellitus, type II, has been received, and 
the claim is reopened; to this extent only the appeal is 
granted.


REMAND

A.  Reopened Claim of Service Connection for Hypertension

In addition to the medical opinions above, the fact that the 
use of aspirin in regards to the Veteran's diabetes mellitus, 
type II, was discussed suggests that hypertension may have 
been caused and/or aggravated by type II diabetes mellitus.  
See August 2004 VA clinical pharmacy clinic note showing 
discussion of aspirin in regards to type II diabetes 
mellitus.  It is well-known that aspirin is utilized in the 
treatment and prevention of cardiovascular disease, including 
hypertension; however, this evidence is not sufficient to 
decide the claim.  Because there is insufficient medical 
evidence to decide the claim and the low threshold of a 
suggestion of a nexus between hypertension and type II 
diabetes mellitus has been met, the Board finds that the 
Veteran should be afforded a VA examination to address this 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

B.  Increased Rating for Diabetes Mellitus, Type II

In a June 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to an evaluation in excess of 20 percent 
for diabetes mellitus, type II.  In a subsequent 
communication received by the RO in July 2007, the Veteran 
expressed disagreement with the "medical description of 
diabetes," and offered arguments as to why the evaluation 
was incorrect.  See June 2007 "Notice of Disagreement" from 
the Veteran.  To date, the RO has not issued a statement of 
the case (SOC) regarding this claim.  Accordingly, the Board 
is required to remand it for issuance of a SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

C. SMC Claim

Service connection ratings are presently in effect for 
glaucoma and cataracts causing bilateral blindness with 
diabetes mellitus type II, (100 percent), diabetic 
nephropathy (60 percent from November 21, 2006), peripheral 
neuropathy of the right lower extremity (40 percent from 
August 20, 2007, and 20 percent prior thereto), peripheral 
neuropathy of the left lower extremity (40 percent from 
August 20, 2007, and 20 percent prior thereto), peripheral 
neuropathy of the right upper extremity (30 percent), 
peripheral neuropathy of the left upper extremity (20 
percent), and diabetes mellitus type II (20 percent).  A 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
was in effect from August 27, 2002, to July 21, 2003, and 
since then a combined 100 percent rating has been in effect.

VA records show the Veteran is presently receiving SMC for 
blindness in both eyes with visual acuity of 5/200 or less.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  He is also 
receiving SMC under 38 U.S.C.A. § 1114(p) at the intermediate 
rate between subsection (m) and (n) on account of glaucoma 
and cataracts causing bilateral blindness with additional 
disabilities of diabetes mellitus type II, and peripheral 
neuropathy of all extremities independently ratable at 50 
percent or more.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability 
independently ratable at 100 percent, apart from any 
consideration of individual umemployability, will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, or, if already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o).  In the application 
of this subparagraph, the single permanent disability 
independently ratable at 100 percent must be separate and 
distinct and involve separate anatomical segments or bodily 
systems from the conditions establishing entitlement under 
38 U.S.C.A. § 1114(l) through (n) or the intermediate rate 
provisions.  38 C.F.R. § 3.350(f)(4) (2009).  However, when 
the multiple loss of use entitlement to a statutory or 
intermediate rate between 38 U.S.C.A. § 1114(l) and (o) is 
caused by the same etiological disease or injury, that 
disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.  38 C.F.R. 
§ 3.350(f)(4)(i).

The Veteran's claim for increased SMC is inextricably 
intertwined with the claim of entitlement to an increased 
evaluation for diabetes mellitus, type II, because an 
increase in the evaluation of this disability could lead to 
an award of higher SMC under the foregoing laws and 
regulations.  Id.  Therefore, a decision on the claim for 
entitlement to increased SMC on the need for aid and 
attendance, including SMC based on a higher level of aid and 
attendance, will be deferred pending action on the claim for 
an increased evaluation of diabetes mellitus, type II.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information and evidence needed 
to establish a rating and effective date 
for the claims on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice should also notify 
the Veteran of the information and 
evidence not of record that is necessary 
to substantiate a claim for service-
connection on a secondary basis.  This 
notice should provide the Veteran with 
both versions of 38 C.F.R. § 3.310, which 
was amended during the course of this 
appeal to implement the decision in Allen 
v. Principi, 7 Vet. App. 439 (1995), that 
addressed the subject of the granting of 
service connection for the aggravation of 
a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  This 
notice must also inform the Veteran of 
which information and evidence, if any, 
that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

2.  Following the provision of adequate 
notice, the Veteran should be afforded a 
VA examination to ascertain the etiology 
of his hypertension.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
hypertension is causally or etiologically 
related to the Veteran's service-connected 
type II diabetes mellitus.  If 
hypertension is not caused by his service-
connected type II diabetes mellitus, the 
examiner should comment as to whether the 
Veteran's service-connected type II 
diabetes mellitus chronically worsens or 
increases the severity of hypertension 
beyond the normal progression of the 
disease.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.  
The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the examination.

3.  Issue a SOC to the Veteran and his 
representative, addressing the issue of 
entitlement to an evaluation in excess of 
20 percent for diabetes mellitus, type II.  
The Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  Then, only if 
the appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
claim for entitlement to increased SMC on 
the need for aid and attendance, including 
SMC based on a higher level of aid and 
attendance.  If the determination of this 
claim remains unfavorable to the 
appellant, issue a supplemental statement 
of the case and provide the appellant and 
his representative an appropriate period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


